pp"_,_.,,tMM

eZ:lS-CV-O4717-I\/|I\/|B Documentl Filed 11/01/18 Pa of
1144<1»1~06/=1)WU CIVIL CovER SHEET QGQL ~ 696 L\'i \“1

'l'he IS 44 civil cover sheet and the information contained herein neither replace nor suppiement the filing and service of pieadings or other papers as required by law, except as
provided by local ruies of court. This for,n) approved by the ]udicial Con erencc of the Unitccl Statcs 111 Soptcmber 19'1'4, is required for the use of the Clcrlc of Court for the
purpose of initiating the civil docket sheet (SL`E INSTRUC'I’.IONS ON NEXT PAGE OF THIS FORM.)

 

I. {a) I’LAINTIFFS DEFENI)ANTS
Tanielle Thomas Walmart, |nc. and Sam'S West. lnc. dib/a Sam‘s Club
(b) County of Residence of First listed Plaintift` E_Dil_adelphia CO PA County of Residence of First Listed Defendant BSH{CH CO_AR¢W ______
(EXCEPTWU.S. PLA]NTIFF CASES)‘ (INU.S. PLA]NTIFFCASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OI`
THE I`RACT OF LAND [NVOIN'E

 

 

  
 

 

 

 

(C) Attomeys (Fi'nn Nnme, Addre.rs, and Te!ep}rcme Mrmberj Attorncys (1]' K)mwr))

David J. Cohen, Stephan Zouras LLP NIA

604 Spruce Street. Phila.,?#k;l$i‘| 061 (2'15) 873-4836

II. BASIS OF JI.JRISDI TI N (Pi'ace an "X"t'rz OueBox Onhj) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Pi'nce an "X" r'u One anforPlairr!W

(For Diver'sitj) Case.r ()niy) and Ur:e Boxfor quendrm!)

Cl f U.S. Guvemment ' estion P'I`F I}EF PTF DEF

Plaintiff .S. Govermrielr.r No.r a Party) Citizen ufThiS State tx l Cl l Incorporatcd ar I‘rincipai Place 13 4 13 4
of Business In This Stale

13 2 U.S. Governmcnt |:| 4 Diversity Cilizen ofAnothcr Statc ij 2 Cl 2 Incorporatetl and Principal Pincc |:| 5 g 5

Det`cndant (Indt'cale Cr`h'zensi'rip quar‘Iies 1'11 item H}) ol` Busirlcss In Anothcr Statc
Citizen or Subjeet ot"a El 3 13 3 Foreign Nation Cl 6 13 6
I"oreig\l Country
IV NATURE OF SUIT (Piace an ‘X" ill One Box Orih) Clici( ht>r€ fDl'I Néttut`c 111 St Ct)ti@ i')e$ttt`i 3111}1;1»

      

 

   

ORFEI`I'U"REIPENAL

   

.1" ."CONTRA€-T

OR'I`S . .
110 insurance PERSDNAL INJURY PERSONAL IN.IURY D 625 Drug Related Seizure C| 422 Appeal 28 USC 158 1'_'1 375 False Claims Aet

 

 

 

 

 
   
 
 

 

 
      

 

         

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

Ci
111 120 Mariue ` El 310 Airplane E| 365 Pcrsonai Injury - ofi'ropeny 21 USC 831 ij 423 Witl\drawal 13 376 Qui Tam (31 USC
Cl 130 Mi|lcr Act l:l 315 Airplane Produc£ Procluct liability E] 690 Ozher 28 USC 157 3729{a))
Cl 140 Negotiable lnstrument Liai»ility Cl 367 H1:11ltl1 Caref C| 400 State Reapportior;ment
E| 150 Recovery ot` 0veq1aymen1 13 320 Assnuit, libel & Phamiaceutical "1--`- . . '- ' :'E 1:| 410 Antitrust
& Enf`orcomonl of` judgment Slar:der Persunul Injuly § ij 820 C`upyrighls ij 430 Banks null Bankirlg
l"_"l 151 Medicare Act 1:| 330 Fetlenal Empiuyers’ Produc[ liability Cl 830 Patent ij 450 Commerce
ij 152 Rl:covr:ry ofDet`aulted liability Cl 360 Asbestos I’crsonal § Cl 835 Pateut ~ Abbreviateti 13 460 [)cportation
Sfudent Loans 111 340 Murinc Injury Product if 5 Ne\v Drug Applieation |;l 470 Racketeer influenced and
(Exr:ludes Veteruns) 13 345 Marinc Product liability 13 840 Trademark Corrupt Organizations
13 153 Recov¢ry underpayment Liability PERSONAL PROPE§TY ` ` " ` ` " f. El 480 Consumcr Credit
of Vetcran’s Bcncfits 8 350 Motor Vehic!e, i`_'l 370 01her Fraud § 13 361 Hi.‘\ (l395f1) |J 490 Cable/Sat'l"v'
El 160 Stocldmldcrs’ Suits D 355 Motor Veltic!e ill 371 Truth 111Lcndin ij 862 Biaclt Lung (923) 13 850 Sccut'ities)'Cominodities>'il
Cl 190 OLher Cotllfact Produl:t L.inbility i"_°¥ 330 Other Personal Ci 363 DlWCl'Dl\VW (405(g)) Exchangl:
Cl 195 Contrac1 I’roduct liability 13 360 OLlrer Pcrsonal Properly Dnmoge 0 864 SSID 1`1`11¢ XVI ij 390 01!1131' Stntutory Actions
Cl 196 Franchise injury 13 385 Propeny Dumage Cl 865 RSI (405(3)) C| 1191 Agri¢:ulturalActs
ij 3621’ersonallnjury - Product Liai)ility Family and Medicai 13 893 Environ:ncntai Matters
Medir,al Malpmctice s Leave Act 13 895 Freedom of Infonnation
iCIVIL'RIGHTS`-:"-;- - PRISONER PET-ITIO`NS§.._' 111 790 Other Labor Litigation ' "`:§'F'FEBER'AI.'L 'I`AK:SUITS*:E' . Ac1
ij 210 hand Condemnation lIl 440 Other Civil Rjghts tht:as C'orpns: IJ 791 Emp]oyeo Retirement C| S?D 'l`axes (U.S. Plairstifl` l'J 896 Arbitmion
1'_'1 220 Forectusure 13 441 Voting 13 463 Alien Deluinee locomc Sccurity Acr ur Defendant) 13 899 Administrative Procedure
13 230 Rcrlt Lcasc & chctment |J 442 Ernpioyment 13 510 Motions to Vacate El 871 IRS-Third Party Act."Review or Appeal of
Ci 240 Tot'ts to Land 13 443 Housing/ Sentcnce 26 USC 7609 Agcncy E)ecision
Cl 245 Tot‘! Produc€ Liability Accommodntions l:l 530 General _ U 950 Constitutionalily of
1’_'1 290 Ali Othcr Rea1 Property L'.l 445 Amer. waisabilitEcs - lj 535 De.'nh Penalty ..II\MGBATI_(}_ gmc Swmt¢,;
Employenent Other: ij 462 Naturalization Appiication
lj 446 Amer. \leisabilities » 13 540 Mandamus &. Othcr 13 465 Other Immigmtion
Olhcr Cl 550 Civil R.ights Actions
Cl 448 Education El 555 Prison Condition
f g 560 Civil Detaince -
Conditions of
\§ Confinement
V» 0 IN (PIcrce air "X" in Orre Bax 0111')')
g 1 Ori inal l;l 2 Removed from Cl 3 Remimded from El 4 Reinstated or 111 5 Transfen-ed from § 6 Multidistrict |Il 8 Multidistrict
Pr ‘eeding St'ate ourt Appelfate Court Reopencd Am,ther Disgic¢ Litigation - Litigation »
l\\[ /C (.rpec§fj)) Transi`er Direct Filc
M Cite the U. S. Civil Statute under which you are filing (Do nor cirejnrisdr'crional statutes unless diversity): //'_\
vt CAUSE 0F ACTloN 29 U S C Sec 201 et Seq ` j
' Bn'ef` description oi` cause: )/
Fai|ure to pay overtime wages
VII. REQUES'I`ED IN 131 cHECK 11= THIS ls A CLASS ACT[ON DEMAND $ CHECK YES only if demanded 111 c plains
COMPLAINT: UNDER RULE 23,1=.11.£\1.1>. JURY DEMAND= 1a Y f clNo
V]lI. RELATED CASE(S) S
ea insl'r'trr.'.riuns :
IF ANY l j JUDGB N/A DOCKET NUMBEn N/A …___
DATE SIGNATURE OF A'I'I'ORNEY OF RECORD
November 1, 2018
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYFNG EFP

 

 

33441‘°"$?5‘=<““ °6'"> ease 2:13-0\/-04717-|\/||\/||3 Docomem 1 Filed 11/01/18 Page 2 of 20
rNs'rnUc'rroNs ron A'rToRNan coanLnrlNc crer covnn snnirr FoRM Js 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by iaw, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a} Plaintiffs~Defendants. Enter names (last, first, middle initial) of plaintiff and defendant It` the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

(b) County of Residence. For each civil case tiled, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. ln U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing {NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of records If` there are several attorneys, list them on an attachrnent, noting
in this section "(see attachment)".

H. Jurisdiction. The basis of jurisdiction is set forth under Rule S(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadings Place an "X"
in one of the boxes if there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant (2) When the plaintiff is suing the United States, its oHicers or agencies, place an "X" in this box.
Federal question (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box l or 2 Should be marked
Diversity of citizenshipl (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section lIi below; NOTE: federal question actions take precedence over diversity
cases.)

ll]. Residence {citizenship) of Principal Parties. This section ofthe JS 44 is to be completed if diversity of citizenship was indicated ahove. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable Click here for: Natnr;c_oi limit t."cdc l`>c.scri nions.

V. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (l) Cases which originate in the United States district courts.
Removed ii‘orn State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded from Appellate Court. (3) Checl< this box for cases remanded to the district court for timber action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) Fcr cases transferred under Title 28 U.S.C. Section l404(a). Do not use this for within district transfers or
multidistrict litigation transfers
Multidistrict litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multldistrict litigation ~ Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket
PLEASE NO'I`E THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

VI. Causc of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

 

 

VH. Requested in Complaint. Class Action. Place an "X“ in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction
Jury Demand. Clieck the appropriate box to indicate whether or not a jury is being demanded

VHI. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and Sign the civil cover sheet.

Case 2:18-cV-O4717-M§D §§ppgpp§[tk}cT|fjipqutl/Ol/l$ Page 3 of 20
ron run EASTERN olsrnrc'r or PENNSYLVANrA § f Z_,E ’“} § q

 

DESIGNATION FORM

(!o he used by counsel arpro se plaintiffs indicate the category ofrhe cnseji)r the purpose r)fa.rsigmnem m the appropriate calendar)

170 S. Frazier St., Phi|a., PA 19143
406 S. Wa|ton B|vd., Bentonvilie, AR 72712
l\/|ontgomery Co. PA

Address ofPlaintiff:

 

Address of Det`endant:

 

Place of Accident, lncident or 'I`ransaction:

N/A Judge: N/A Date Terminated: _7¢:;;1_§|;/__'£§`_";..?§

Civil cases are deemed related when yes is answered to any of the following questions:
l. ls this case related to property included in an earlier numbered suit pending or within one year Yes No
t

 

 

RELA TED CASE, IF ANY.‘

Case Numbcr:

 

 

previously terminated action in this couit?

2. Does this case involve the same issue of` fact or grow out of the same transaction as a prior suit Yes
pending or within one year previously terminated action in this court?

3. Does this case involve the validity 01 infringement of a patent already m suit or any earlier
numbered case pending 01 within one year previously te action of this court?

   
  

4. ls this case a second 01 successive habeas colpus, so al security ap eal, or pro se civil rights
case filed by the same individual?

Icertlfy that to my knowledge, the within case l:l lj{/ N' ls not
this court except as noted above. j _ '''''''' s i_

 

November 1, 2018 ""t tamm

DATEZ 4 ' "
§ A!.lor'ney-al‘ Law /Pm Se Plairr!{`[]' At‘tomey [D. # (lfapplicable)

 

 

CIVIL: (Plaee a v' in one category only}

 

      
 

A. chernl Quesh"an Ca.§'e.§‘: B. Dil’ersity Jurr'sdl'ction Cases.'
I;i l. Indernnity Contract, Marine Contract, and All Other Contracts |:I I. Insurance Contract and Other Contracts
m 2. FELA I:I 2. Airplane Personal Injuiy
l:! 3. J ones Act-Personal lnjury l:l 3. Assault, Defamation
E 4. Antitnlst |:I 4. Marine Personal Injury
|:| 5. Patent |:| 5. Motor Vehicle Peisonal Injniy
|:| 6. Lab or-Managernent Relations |:| 6. Other Personal lnjury (Please specij§z):
fl 7. Civil nights |:| 7. Producis Liabnny
li ' 8.' _ Habeas Corpus |:l 8. Products Liability- Asbestos
;E- 9. Securities Act(s) Cases |:| 9. All other Diversity Cases
i‘_- l . _" Social Security Review Cases (Please speci)j)):
5 l All other Federal Qucstion Cases
(Pfease specj_"fj/); FLSA, 29 U.S.C. SSC. 201 el SQC|.

 

 

 

ARBITRATION CERT}F[CAT[ON
(The effect offlil'.i' certification r's to remove the case from eligibility for arbiti'afr'mi'.)

/;f\\"\ David J. Cohen

‘uant to Loca] Civil Ru[e 53.2, § 3(c) {2), that to the best of my knowledge and belief, the damages recoverable i_n this civil action case
ex ed the sum of $l 50,000.0() exclusive of interest and costs:

, counsel of record or pro se plaintiff do hereby certify:

  

 

’_\.l

 

elief other than monetary damages is sought t

November 1, 2018 ll \f"'m“`“‘“% PA 74070

A!!or'ney»at»l.aw / Pch Se i"le'.u'i'r!wF Atrorney I.D. # (rfapp.h`cabfe)

DA'I'E:

 

NC|TE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

 

cat sur paula

Case 2:18-cv-O4717-|\/|I\/|B Document 1 Filed 11/01/18 Page 4 of 20

IN TI'[E UNITED S'I`ATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

cAsE MANAGEMENT TRACK DESIGNATION FoRM
1 i t ; CIVIL norton
‘/l:)m\ Q\\n ’l`l/\G \MQS _ z
V

. ; ' /l
ll\)§i\wv-\rl-` l»’\<_.f@l_ el). No. il gmi/iran

in accordance with the Civil .lusn'cc E`.Xpense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Dcsignation Fon~n in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § 1103 ofthe plan set forth on the reverse
side of this form.) ln the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management 'l`rack Designation Form specifying the track
to which that defendant believes the case should be assigned

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT 'I‘RACKS:
(a) Habeas Corpus m Cases brought under 23 U.S-C. § 2241 through § 2255. ( )

(b) Social Security w Cases requesting review of a decision of the Secretary of Hcalth
and Hurnan Ser'vices denying plaintiff Social Seeurity Benefits. ( )

(c) Arbitration » Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Special Managetnent - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

 

(f) Standard Management i~ Cases that do not fall into any one of the other tracks

l\l"si'i\li l 'ZO`\% instead dallas/l @la’ml\ll"_

 

 

 

Date ` A`tiorney-at-law Attorney for
Zl§`»“?`f>"l?>”q‘(:lgc~, 3\2,*'1°>'5`!5_€)0 Cl¢:ol/~mQS~lQph¢\~/\?,Nf<t§.€stm
T¢;,lephone FAX Number E-Mail Address

(civ. sam 10102

'*l\ll)l ~" l lllll‘lli

Case 2:18-cv-O4717-|\/|I\/|B Document 1 Filed 11/01/18 Page 5 of 20

Civil Justice Expeose and l)elay Reduction Plan
Seetion 1:03 ~ Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading

In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation1 that defendant shail, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other partics, a case management track designation form specifying the track to which that
defendant believes the case should be assigned

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officers authority in any case
pending before that judicial ofticer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40,1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court

SPECIAL MANAGEMENT CASE ASSIGNM:ENTS
(See §1.02 (e) Management Track Dei`mitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation“ as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of paities; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of cvidence; (5) problems locating or preserving evidence; (6) extensive discoveiy;
(7) exceptionally long time needed to prepare for disposition; (S) decision needed within an exceptionally
short time; and (9} need to decide preliminary issues before final disposition lt may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stookholders; stockholders derivative and stockholders representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex litigation and Manual for Complex Litigation
Second, Chapter 33.

Case 2:18-cv-O4717-|\/|I\/|B Document 1 Filed 11/01/18 Page 6 of 20

1 C&urt dame; 9999~991199919919
Eivisiun.-E
HEcelpi 99999T:h "' '919?224
Cashiéi 19: rf@ 19
Tranaactign 991&: 11!91»9919
'1‘9yer Hame: DMUID EDHEH '
EIDIL FILIHG FEE
. Fnr: DHV£D CUHEH
. Case!?artv; 9-99£ 9 19 19 999?1? 991
`_ 990199' 9999 99 ‘ '
CXVIL FILIPIG FEE
- rn'r: DRUID CEHEN
‘9=F/Pdrfv 9 §9£~ .9~19 €U 99971-3- -991
'9999nt: -§999. 99
CREDIT EHRD.
999 19999¢29: 99“ 99. 99

.......___..¢.._.-».”,..1,,-,__.-__.___‘.. .~.._._'-__.._-__..'....»_-

_19191-999: -` 9999.99
19991 19999?99; 9899;99'
" ihange\uat:¢- _99,99

_ '991y whgn 9991 clears the chec1
' anney 6199;, 99 v§.ifiee crsdic of
vi - ` 5999; 15t99 fee ns deb: Bfflcialiv
`_g9id o dlccheTgeé 9 15 fee will
E charged 191 a vetur:sed Check

 

 

 

Case 2:18-cv-O4717-|\/||\/|B Document 1 Filed 11/01/18 Page 7 of 20

IN THE UNITED STA’I`ES ])ISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

TANIELLE THoMAs, Sz’»» % 3 f j
for herself and all others similarly situated, Case NO-
Plaintiff,

V.

WALMART, lNC. and sAM’s WEST, INC., d/b/a JURY TRIAL DEMANDED
sAM’s CLUB,

Defendants.

\-/v\\»/\-/\¢./\-/\M\-/\/V

 

COLLECTIVE / CLASS ACTION COMPLAINT

Tanielle Thomas (“Plaintiff”), by and through her undersigned counsel, hereby makes the
following allegations against Walmart, lnc. and Sarn’s West, Inc., d/b/a and Sam’s Club
(collectively “Defendants”) concerning her acts and status upon actual knowledge and concerning
all other matters upon information, belief and the investigation of her counsel:

NATURE OF THE ACTION

l. Plaintiff brings this action to redress common policies and practices by Which
Defendants, among other things: require hourly employees to punch-in and punch-out on
timeclocks each shitt; cause their timeclocks to accept punches employees make less than 15
minutes before or after their scheduled shift start and end times, but reject punches employees
make more than 15 minutes before or after their scheduled shift start and end times; and calculate
employees’ daily Work hours based on their scheduled shift start and end times When their
timeclocks reject a punch. Together, Defendants’ practices violate the Fair Labor Standards Act
of 1938, 29 U.S.C. §§ 201, et seq. (“FLSA”) and the Pennsylvania Minimum Wage Act of 1968,

43 P.S. §§ 333.101, et seq. (“PMWA”) by denying wages, including overtime premium Wages, to

Case 2:18-cv-O4717-|\/||\/|B Document 1 Filed 11/01/18 Page 8 of 20

their employees for pre- and post-shift hours they actually Work.
,!§]B!SDICTIO§ A§Q YE§QE
2. This Court has jurisdiction over this action pursuant to 29 U.S.C. §216(b), Which
provides that suit under the FLSA “may be maintained against any employer .. in any Federal or
State court of competent jurisdiction.” This Court also has jurisdiction over this action pursuant
to 28 U.S.C. §1331 because Plaintiff asserts a claim arising under the FLSA.
3. This Court has supplemental jurisdiction over Plaintiff’s PMWA claim pursuant to
28 U.S.C. § 1367, because this claim arises from the same occurrences and transactions as
Plaintiff’s FLSA claim (i.e., Defendants’ failure to pay overtime Wages) and are so related to this
claim as to form part of the same case or controversy
4. Venue is proper in this District pursuant to 28 U.S.C. § l39l(b)(2) because a
substantial part of the events or omissions giving rise to the claim occurred in this District: Plaintiff
resides in this District, Plaintiff worked for Defendants in this District, Plaintiff suffered the losses
at issue in this District, Defendants have significant business contacts in this District, Defendants
are alleged to have engaged in the Wrongful conduct at issue in this District, and actions and
omissions giving rise to Plaintift’s claims occurred in this District.
THE PAR IES
5. Plaintiff Tanielle Thornas is an individual Who resides in Philadelphia County, PA.
From April 20l5 to November 2017, Ms. Thornas worked as an hourly-paid Associate for the
Sam’s Club store in Wiliow Grove, PA. Ms. Thomas is personally familiar with, and has been
personally affected by, the policies and practices described in this Complaint and has signed and

filed a Consent Form to join this litigation. See Exhibit A.

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 9 of 20

6. Defendant Walmart, lnc. (“Walmart”) is a publicly-traded, family-owned business
based in Bentonville, Arkansas. Walmart is a retail corporation that operates more than 10,000
hypermarkets, discount department stores, grocery stores and club stores in 28 countries
Walmart is the world's largest company by revenue - over $500 billion according to the 2018
Fortune Global 500 list ~ as well as the largest private employer in the world With 2.3 million
employees See hIIpS://en.wikipedia.org/wiki/Walmart (accessed Aug. 17 , 2018).

7. Defendant Sam’s West, lnc. (“Sam’s West”) is a wholly-owned Walmart subsidiary
based in Bentonville, Arkansas. Sam's West operates the Sam's Club chain of membership
warehouse stores. As of January 20l 8, Sam's West has 597 Sam's Club locations in 44 U.S. states,
including 24 Sam’s Club stores in Pennsylvania. See
https://wnnv.samsclub.com/sams/shoppingraols/clubSelectionJ'sp?&SearchBy:St./,rte&state:PA&
_requestid:$l 1862 (accessed Aug. 17, 2018).

8. Walmart and Sam’s West do business as Sam’s Club, which is a chain of
membership-only retail warehouse clubs selling thousands of consumer goods, from appliances to
toys.

9. Throughout the relevant period, Walmart and Sam’s West have jointly owned the
Sam’s Club stores in Pennsylvania and exercised operational control over ail significant business
functions in these stores, including: setting and implementing the work, timekeeping and
compensation policies and practices at issue in this matter, providing training on these policies and
procedures, tracking empioyees’ hours worked and setting and paying employees’ wages.

BACKGROUND FACTS
10. Defendants employ hourly-paid Associates to work in Sam’s Club stores, assist

customers, make sales, take inventory, prepare and serve food, stock shelves, clean the premises

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 10 of 20

and provide excellent customer service.

ll. Defendants maintain common timekeeping and compensation policies and
practices for all hourly-paid Associates in Sam’s Club stores that include: assigning hourly-paid
Associates a daily work schedule with Specitic start and stop times; requiring hourly-paid
Associates to punch-in on a timeclock before starting work each day and punch-out on a timeclock
after ending work each day; causing their timeclocks to accept punches less than 15 minutes before
or after an employee’s scheduled shift start and end times, but reject punches outside this 30-minute
window; allowing hourly-paid Associates to begin work more than 15 minutes before their
scheduled shift start-times and continue working more than 15 minutes after their scheduled shift
end-times while calculating their daily hours worked using their scheduled shift start and/or end
times when the timeclock rejects a punch; failing to maintain accurate, contemporaneous records
of hourly-paid Associates’ unscheduled pre-and post-shift work; and failing to pay all overtime
premium wages owed for this work.

12. During her employment, Ms. Thomas was regularly scheduled to work 40 hours per
week. Ms. Thornas tried to clock-in between one and two hours before her scheduled shift start-
time to perform herjob duties about every other day. On these occasions, Defendants’ timec]ock
rejected her punch, did not record her actual start-time, calculated her daily work hours based on
her scheduled shift start-time and failed to pay her any wages for her pre-shift work. Ms. Thomas
tried to clock~out about one hour after her scheduled shift end-time every other day. On these
occasions, Defendants’ timeclock rejected her punch, did not record her actual end-time, calculated
her daily work hours based on her scheduled shift end-time and failed to pay her any wages for

her post-shift work.

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 11 of 20

FLSA COLLEC'I`IVE ACTION ALLEGATIONS

13. Plaintiff brings her FLSA claim on an opt-in, collective basis pursuant to 29 U.S.C.
§ 216(b) for herself and all people who have worked in any Sam’s Club store on a full-time (FTE
0.8 or over) hourly basis in any workweek during the maximum limitations period (the “FLSA
Collective”). Plaintiff reserves the right to amend this definition as necessary.

14. Plaintiff belongs to the FLSA Collective, because she has worked as an hourly
employee in a Sam’s Club store during the relevant period.

15. The FLSA Collective is “similarly situated,” as defined by 29 U.S.C. § 216(b),
because its members worked under similar terms and conditions, in similarjobs and were subjected
to the common, Company-wide policies and practices described herein.

16. Plaintiff and the FLSA Collective do not meet any test for exemption under the
FLSA.

17. Plaintiff estimates that the FLSA Collective, including both current and ex-
employees over the relevant period, may include several thousand members The precise number
of FLSA Collective members is available from Defendants’ personnel, scheduling, time and
payroll records, and from input received from the collective group members as part of the notice
and “opt-in” process provided by 29 U.S.C. §216(!)).

PENNSYLVANIA CLASS ACTION ALLEGA’I`IONS

18. Plaintiff brings her PMWA claim on an opt-out, class action basis pursuant to Fed.
R. Civ. P. 23 for herself and all Pennsylvania residents who have worked in any Sam’s Club store
on a full-time (FTE 0.8 or over) hourly basis in any workweek during the maximum limitations
period without receiving overtime Wages due for all overtime hours they worked (the “PA Class”).

Plaintiff reserves the right to amend this definition as necessary.

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 12 of 20

19. Plaintiff is a member of the PA Class because she is a Pennsylvania resident who
has worked as a full-time hourly employee in a Sam’s Club store during the relevant period.

20. Class treatment of Plaintiff’s PMWA claim is appropriate because the PA Class
satisfies the requirements of Fed. R. Civ. P. 23.

21. The PA Class is so numerous that joinder of all its members would be
impracticable Sam’s Club has at least several thousand employees who fit the PA Class definition,
meaning thatjoining all of their claims would be impracticablel

22. Plaintifl" s claims are typical of the claims belonging to the PA Class. Plaintiff is
similarly-situated to the PA Class because she worked at Sam’s Club under the common policies
and procedures identified above, and Was denied legal ly-required wages for their work as a result
of Defendants’ common course of wrongful conduct.

23. There are material questions of law or fact common to the members of the PA Class
because, as discussed throughout this filing, Defendants engaged in a common course of conduct
that violated their legal rights. The legality of Defendants’ policies will be demonstrated by
applying generally applicable legal principles to common evidence. Any individual questions
Plaintiff’ s claims present will be far less central to this litigation than the numerous common
questions of law and fact, including:

a. whether Plaintiff and the PA Class were subject to materially-
identical timekeeping and compensation policies;

b. whether Plaintiff and the PA Class were required to punch-in and
punch-out on timeclocks each shitt;

c. whether Defendants cause timeclocks in Sarn’s Club stores to accept
punches employees make less than 15 minutes before or after hourly
employees’ scheduled shift start and end times, but reject punches
hourly employees made more than 15 minutes before or after their
scheduled shift start and end times;

 

 

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 13 of 20

d. whether Defendants calculate hourly employees’ daily work hours
based on their scheduled shin start and end times when their
timeclocks rejected their punches;

e. Whether Defendants maintain any policies or procedures to ensure
that hourly employees were properly paid for all hours worked;

f. whether Defendants denied Plaintiff and the PA Class overtime
premium Wages owed under the PMWA; and

g. Whether Defendants should be required to pay compensatory
damages, liquidated damages and/or attorneys’ fees and costs, or
enjoined from continuing the wage and hour violations alleged in
this Complaint.

24. Plaintiff will fairly and adequately assert and protect the interests of the PA Class
because: there is no apparent conflict of interest between Plaintiff and the PA Class; Plaintift`s
counsel have successfully prosecuted many complex class actions, including state-law wage and
hour class actions, and will adequately prosecute these claims; and Plaintiff has adequate financial
resources to assure that the interests of the PA Class will not be harmed because her counsel has
agreed to advance the costs and expenses of litigation on the Class’ behalf contingent upon the
outcome of this litigation consistent with Pa. R. Prof. Conduct 1.8(e)(1).

25. Allowing this action to proceed as a class action will provide a fair and efficient
method for adjudication of the issues presented by this controversy because issues common to the
PA Class predominate over any questions affecting only individual members; no difficulties are
likely to be encountered in the management of this litigation as a class action; and the claims
addressed in this Complaint are not too small to justify the expenses of class-wide litigation, nor
are they likely to be so substantial as to require the litigation of individual claims.

26. Allowing Plaintiff’s PMWA claim to proceed as a class action will be superior to
requiring the individual adjudication of each PA Class meinber’s elaim, since requiring several

hundred hourly-paid employees to file and litigate individual wage claims will place an undue

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 14 of 20

burden on the PA Class members, Defendants and the Courts. Class action treatment will allow a
large number of similarly-situated persons to prosecute their common claims in a single forum
simultaneously, efficiently and without the unnecessary duplication of effort and expenses if these
claims were brought individually Moreover, as the damages suffered by each PA Class member
are relatively small, the expenses and burdens associated with individual litigation would make it
prohibitively impractical for them to bring individual claims. Further, the presentation of separate
actions by individual PA Class members could create a risk for inconsistent and varying
adjudications, establish incompatible standards of conduct for Defendants and/or substantially
impair or impede the ability of the PA Class members to protect their interests

27. Allowing Plaintiff's claims to proceed in a class action setting is also appropriate
because Pennsylvania’s wage laws expressly permit private class action lawsuits to recover unpaid
regular and overtime wages.

COUN’I` I
VIOLATION OF THE FLSA

Unpaid Overtime Wages

28. Each of the preceding paragraphs is incorporated by reference as though fully set
forth herein.

29. Defendants are “employers” as defined by 29 U.S.C. § 203(d).

30. Plaintiff and the FLSA Collective are “employees” as defined by 29 U.S.C. §
203(e)(l) and are not exempt from the FLSA’s protections for any reason.

31. The wages Defendants pay to Plaintiff and the FLSA Collective are “wages” as

defined by 29 U.S.C. § 203(m).

32. Defendants are an “enterprise engaged in commerce” within the meaning of 29

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 15 of 20

U.S.C. § 203(s)(1)(A).

33. 29 U.S.C. § 216(b) expressly allows private plaintiffs to bring collective actions to
enforce employers’ failure to comply with the FLSA’s requirements

34. Thi‘oughout the relevant period, Defendants have been obligated to comply with
the FLSA’s requirements Plaintiff and the FLSA Collective members have been covered
employees entitled to the FLSA’s protections, and Plaintiff and the FLSA Collective members
have not been exempt from receiving wages required by the FLSA for any reason.

35. 29 U.S.C. § 207(a)(l) requires employers to pay their employees an overtime rate,
equal to at least 1‘/2 times their regular rate of pay, for all hours worked in excess of 40 hours per
week.

36. Defendants have intentionally violated this provision of the FLSA with respect to
the FLSA Collective by maintaining common timekeeping and compensation policies and
practices that include: assigning hourly-paid Associates a daily work schedule with specific start
and stop times; requiring hourly-paid Associates to punch-in on a timeclock before starting work
each day and punch-out on a timeclock after ending Work each day; causing their timeclocks to
accept punches less than 15 minutes before or after an employee’s scheduled shift start and end
times, but reject punches outside this 150-minute Window; allowing hourly-paid Associates to begin
work more than l5 minutes before their scheduled shift start-times and continue working more
than 15 minutes after their scheduled shift end-times; calculating hourly-paid Associates’ daily
hours worked by using their scheduled shift start and/or end times when the timeclock rejects a
punch; failing to maintain accurate, contemporaneous records of hourly-paid Associates’
unscheduled pre- and post-shift work; and failing to pay all overtime premium wages owed for

this work.

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 16 of 20

37. By engaging in this conduct, Defendants have acted with willful and/or reckless
disregard for the FLSA Collective members’ rights under the FLSA.

38. Plaintiff and the FLSA Collective have been harmed as a direct and proximate result
of Defendants’ unlawful conduct because they have been deprived of overtime premium wages
owed for overtime-eligible work they performed and from Which Defendants derived a direct and
substantial benefit

39. For all the reasons stated above, Plaintiff and the FLSA Collective are similarly
situated individuals within the meaning of the FLSA, 29 U.S.C. §2l 6(b).

COUNT II
VIOLATION OF THE PMWA

Unpaid Overtime Wages

40. Each of the preceding paragraphs is incorporated by reference as though fully set
forth herein.

41 . Defendants are covered employers required to comply with the PMWA’s mandates

42. Plaintiff is seeking to recover “wages” as that term is defined by the PMWA.

43. Plaintiff and the PA Class are employees entitled to the PMWA’s protections, and,
during the relevant period, Were not exempt from receiving wages payable under the PMWA or
its enabling Regulations for any reason.

44. PMWA Section 4(0) requires employers to pay their employees overtime
compensation of “not less than one and one-half times the employee’s regular rate” for all hours
worked over 40 in a given workweek. See 43 P.S. § 333.104(0).

45. Under the PMWA, overtime is calculated based on the number of hours worked in
a “workweek”, defined in controlling regulations as “a period of 7 consecutive days”. See 34 Pa.

code § 231 .42.

10

Case 2:18-cv-O4717-|\/||\/|B Document 1 Filed 11/01/18 Page 17 of 20

46. Throughout the relevant period, PMWA Section 8 required Defendants to “keep a
true and accurate record of the hours Worked by each employee and the Wages paid to each.°’ See
43 P.S. § 333.108.

47. The PMWA provides that “any agreement between the employer and the worker”
does not serve as a defense to civil actions brought to recover Wages owed under the Act.

48. Defendants have intentionally violated these provisions of the PMWA by
maintaining common timekeeping and compensation policies and practices that include: assigning
hourly-paid Associates a daily work schedule With specific start and stop times; requiring hourly-
paid Associates to punch-in on a timeclock before starting Work each day and punch-out on a
timeclock after ending work each day; causing their timeclocks to accept punches less than l5
minutes before or after an employee’s scheduled shift start and end times, but reject punches
outside this 30~minute window; allowing hourly-paid Associates to begin Work more than 15
minutes before their scheduled shift start-times and continue working more than 15 minutes after
their scheduled shift end~times; calculating hourly-paid Associates’ daily hours worked by using
their scheduled shift start and/or end times when the timeclock rejects a punch; failing to maintain
accurate, contemporaneous records of hourly-paid Associates’ unscheduled pre- and post-shift
work; and failing to pay all overtime premium Wages owed for this work.

49. By engaging in this conduct, Defendants have acted with willful and/or reckless
disregard for Plaintiff`s and the PA Class members’ rights under the PMWA.

50. There is no language in the PMWA, no exception to the PMWA or its enabling
Regulations, or any applicable provision elsewhere in Pennsylvania law that permits Defendants

to avoid paying Plaintiff and the PA Class for their overtime Work, so Defendants have no good

11

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 18 of 20

faith justification or defense for failing to pay Plaintiff and the PA Class members all wages

mandated by the PMWA.

51. Defendants’ failure to pay Plaintiff and the PA Class all Wages owed for their meal

break work violates the PMWA and has caused them to suffer economic harm.

52. Plaintiff and the PA Class members have been harmed as a direct and proximate
result of the unlawful conduct described here, because they have been deprived of overtime

premium wages owed for overtime-eligible work they performed and from which Defendants

derived a direct and substantial benefit

WHEREFORE, Plaintiff respectfully prays for an Order:

a.

Certifying this matter to proceed as a collective action With respect
to Count l and as a class action With respect to Count II;

Approving Plaintiff as an adequate Class representative;
Appointing Stephan Zouras, LLP to serve as Class Counsel;

Finding Defendants Willfully violated the applicable provisions of
the FLSA and PMWA by failing to pay all required overtime wages
to Plaintiff and the FLSA Collective and PA Class members;

Grantingjudgment in favor of Plaintiff and the FLSA Collective and
PA Class members against Defendants, and each ofthem,jointly and
severally, on Counts land ll;

Awarding all available compensatory damages in amounts to be
determined;

Awarding all available liquidated damages in amounts to be
determined;

Awarding pre-judgment interest on all compensatory damages due;

Awarding a reasonable attorney’s fee and reimbursement of all costs
and expenses incurred in litigating this action;

Awarding equitable and injunctive relief precluding the continuation
of policies and practices pled in this Complaint;

12

Case 2:18-cv-04717-|\/||\/|B Document 1 Filed 11/01/18 Page 19 of 20

k. Awarding any further relief the Court deems just, necessary and

proper; and

l. Maintaining jurisdiction over this action to ensure Defendants’
compliance With the foregoing

JERY_MND

Plaintiff hereby demands a trial by jury in the above-captioned matter.

Dated: November 1, 2018

13

Respectfully submittedz_

/s/ David J. Cohégg_z KW-M `
David J. Cohen "`“"" "
STEPHAN ZOURAS LLP
604 Spruce Street
Philadelphia, PA 19106
(215) 873-4836
dcohen@stephanzouras.com

 

Ryan F. Stephan

James B. Zouras

STEPHAN ZOURAS, LLP

100 North Riverside, Suite 2150
Chicago, IL 60606
312-233-1550
rstephan@stephanzouras.com
izouras@stephanzouras.com

 

 

Counselfor Plaim‘ijj'and the Putali've
Collective / Class members

DocuSign Envelope ED: F4@.e®UUvaEQMMBA€DOCument 1 Filed 11/01/18 Page 20 of 20

CONSENT TO JOIN COLLECTIVE ACTION

Onley v. Walmart, Inc and Sam’s West, Inc. d/b/a Sam’s Club
United States District Court, Eastern l}istrict of Pennsylvania

manle.tF_and_Retu.mlo:.
STEPHAN ZOURAS, LLP
Attn: Sam’s Club Overtime Action
100 N. Riverside, Suite 2150
Chicago, IL 60606
Phone: 312-233-1550
Fax: 312-233-1560
l \r §

E-mail:

     

By signing below, l affirm that l worked as a full-time hourly employee at Sam’s Club in
Pennsylvania in the past three years, tried to clock-in before my scheduled shift start-time and/or
clock-out after my scheduled shift end-time, had my punches rejected by the timeclock and was
paid based on my scheduled shift times.

l consent to join this lawsuit for violations of the Fair Labor Standards Act, 29 U.S.C. §
201 et seq.

1 designate Stephan Zouras, LLP and other attorneys with whom they may associate to
represent me for all purposes of this action.

l designate the Class Representative(s) as my agent(s) to make decisions on my behalf
concerning the litigation, the method and manner of conducting this litigation, settlement, the
entering of an agreement with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other
matters pertaining to this lawsuit.

If this case does not proceed collectively, then 1 also consent to join any subsequent action
to assert these claims.

Dacu$ignad by:
9/11/2018 ‘ jwlg@jhng
Date ignature °"`

Tan'i el l e "!“homas

 

 

 

Print Name

